Opinión disidente del
Juez Asociado Señor Blanco Lugo,
en la cual concurre el Juez Asociado Señor Hernández Matos
San Juan, Puerto Rico, a 10 de noviembre de 1964
No empece el esmero con que ha sido redactada la opinión de mayoría y del detenido análisis e intensa dedicación que la misma revela, no puedo convenir en que las admisiones de la parte peticionaria y la prueba — incluyendo el conocimiento judicial en que tan pesadamente se descansa — sean suficientes para satisfacer la norma de razonabilidad de la actuación ejecutiva al revocar el indulto concedido a Pedro Albizu Campos, y mucho menos de la causa probable para la imputa-ción de un delito. No tengo dudas de que el largo tiempo transcurrido entre la fecha de la revocación del indulto — 6 de marzo de 1954 — y la de la audiencia ante este Tribunal— 25 de mayo de 1964 — han perjudicado las oportunidades del demandado de traer otra evidencia que pudo haber tenido el Gobernador ante su consideración, y que, en el cumplimiento de su obligación de mantener el orden público, le indujeron a revocar el indulto. (1)
*332La opinión de mayoría parte del supuesto de que la prueba y las alegaciones no demuestran que la revocación del indulto concedido a Albizu Campos obedeciera a la comisión personal por éste de actos de violencia. Descansa exclusivamente en la existencia de una conspiración contra la seguridad pública, de la cual Albizu formaba parte, cuya intención era subvertir por la violencia o el terror el orden constitucional estable-cido, e irrespetar la voluntad del pueblo de Puerto Rico democráticamente expresada en las urnas. Se pretende vin-cular al reo con la conspiración a través de los siguientes elementos: 1 — la admisión por la parte peticionaria de la alegación de que una vez en libertad en virtud del indulto concedí dole Albizu fijó su residencia en los cuarteles generales de la agrupación denominada “Partido Nacionalista de Puerto Rico,” reanudó sus funciones como líder de dicha agrupación y en tal capacidad continuó dirigiendo las actividades de la misma; 2 — en el conocimiento judicial de que dicha agrupa-ción era para las fechas indicadas una organización terro-rista, apoyándose en Guadalupe v. Bravo, 71 D.P.R. 975 (1950) y United States v. Lebrón, 222 F.2d 531 (1955); 3— las actuaciones de varios miembros de la agrupación, especial-mente la balacera a varios miembros del Congreso de Estados Unidos; 4 — unas manifestaciones hechas por Albizu con motivo del ataque al Congreso; y, 5 — la resistencia presentada por Albizu y otras personas cuando se intentó diligenciar la orden de arresto expedida con motivo de la revocación del indulto, así como el hallazgo subsiguiente de armas y muni-ciones en el lugar en que dichas personas se encontraban.
A poco que se examine lo expuesto, el vínculo que une a Albizu con todos los hechos se deriva única y exclusivamente de su condición de líder de la agrupación, o sea, de que reanudó sus funciones como tal y en dicha capacidad continuó dirigiendo sus actividades. Sólo así le serían imputables los actos de los otros conspiradores. Es aquí en donde a mi juicio el demandado falló en establecer el nexo necesario. *333La prueba por él aportada se encargó de desvirtuar la admi-sión que en tal sentido y que para fines de las alegaciones se hizo por el abogado de la parte peticionaria. A mi juicio estableció que Albizu no era efectivamente el líder en fun-ciones de la agrupación nacionalista — puede aceptarse que era el líder titular o el símbolo de la causa — y que el estado de su salud era precario (2) — Cortés Ruiz creyó que estaba “muy enfermo” — no sólo física, sino mentalmente, pues atri-buía su dolencia al “trato cruel que le estaban dando a él,” que “le estaban aplicando rayos”; “que tratara de salir pronto de allí [se refiere a la habitación de Albizu en donde tuvo lugar la entrevista con el testigo] porque yo no sabía cómo evadirlo.” Si algo tiende a señalar la declaración de Francisco Cortés Ruiz es que aun después de haberse con-cedido el indulto, la comunicación de las células de la agrupa-ción en Chicago y Nueva York con San Juan era a través de Juan Hernández Vallé; que fue a éste a quien Cortés visitó en octubre de 1953 portando una carta dé Gonzalo Lebrón, uno de los directores de la junta de Nueva York; y" que fue Hernández quien le sugirió que visitara a Albizu y no fue hasta que Hernández llegó y gestionó el permiso que pudo ver a Albizu. Específicamente aceptó en el contrainterroga-torio que “sabía que Hernández Vallé era el líder del partido■ en aquel entonces.” No le atribuyo a la expresión de Albizu, coetánea con la queja sobre su estado de salud, sobre que “le dijera a Julio Pinto Gandía allá en Nueva York y a Gonzalo Lebrón Sotomayor en Chicago, que se dejaran de tanta come-dia de patriotismo, que si el trato cruel que estaba recibiendo don Pedro Albizu Campos lo estuvieran recibiendo ellos . . . él [Albizu] barría el pedazo a tiros,” la significación que se pretende tiene, pues la interpretación del sentido figurado fue obra de Hernández Vallé, “Paco, haz la digestión de eso.”
*334Significativo es por de más que a Albizu no se le acusara por los sucesos del 6 de marzo de 1954 conjuntamente con las personas que le acompañaban, véase, Pueblo v. Rivera Sotomayor, Núm. 16401, res. en 10 de junio de 1960, ni por conspiración sediciosa bajo la See. 2384 del Título 18 del Código de Estados Unidos, véase, United States v. Lebrón, 222 F.2d 531 (1955), ni en compañía de Hernández Vallé, por violación a la Ley Núm. 53 de 10 de junio de 1948, véase, Pueblo v. Hernández Vallé, Crim. Núm. 15967. (3) Todos estos procesos se relacionan con los hechos acaecidos entre el indulto y su revocación.
Finalmente, las manifestaciones de Albizu a raíz de los sucesos en el Congreso no constituyen más que el ejercicio de su derecho a expresarse libremente, y aunque cargadas de un contenido de fervor patriótico, según lo entiende la agrupa-ción a que pertenece, enmarca dentro de la expresión del in-dulto — índice claro del respeto del ejecutivo a los principios democráticos — de que “nada en este documento había dé interpretarse cómo limitativo de la libertad de expresión de Pedro Albizu Campos, si tal es su interés, por luchar, por medios constitucionales y democráticos, por la independencia de Puerto Rico, u otras causas que interese.” El calificativo de “sublime heroísmo” a que tanto énfasis se le ha dado podrá no corresponder con la opinión de la inmensa mayoría de los puertorriqueños, pero ni aun con el mayor esfuerzo de imaginación puede decirse que sea una incitación al uso de fuerza y violencia.
No creo necesario extenderme en el análisis de otros detalles de la prueba. Sólo deseo significar que no me satisface plenamente la presentada, y que por tal razón, disiento.

 Concurro plenamente con la disposición que se hace en la opinión de la mayoría respecto al planteamiento de la revocación sumaria del indulto sin previa vista. Añado que, a mi juicio, la reserva de que el indultado podría impugnar ante los tribunales de justicia, la revocación del mismo pudo haberse sujetado a la condición adicional de que ello se hiciera dentro de un período determinado, para proporcionar así la opor-tunidad de tener disponible y accesible toda la prueba que informó la actuación ejecutiva. Véase el escolio 3 de la opinión mayoritaria.


 Precisa advertir que las razones aducidas en septiembre de 1953 para el ejercicio de la clemencia ejecutiva fueron estado de salud del confinado y ... su avanzada edad.”


 Hernández Vallé fue convicto y sentenciado en 4 de enero de 1955 a una pena de 3 a 10 años de presidio. Fue indultado por el Gobernador en 19 de julio de 1957. Véase, In re Hernández Vallé, desaforo núm. 91. En 22 de septiembre de 1961 accedimos a su solicitud para que se le rehabilitara para el ejercicio de la profesión de abogado.